Under the facts of this case, the Supreme Court did not improvidently exercise its discretion in denying that branch of the plaintiffs’ motion which was to extend the time within which to make a posttrial motion to set aside the verdict pursuant to CPLR 4404 (see CPLR 4405; Brzozowy v ELRAC, Inc., 39 AD3d 451 [2007]). Moreover, the Supreme Court properly denied that branch of the plaintiffs’ motion which was to compel the deposition of a nonparty witness, the Justice who presided over the trial in this case. Even if the plaintiffs made a sufficient showing as to relevancy, they did not demonstrate that the information they sought could not be obtained from other sources (see Cotton v Cotton, 91 AD3d 697, 699 [2012]; Kooper v Kooper 74 AD3d 6 [2010]).
In light of our determination, we need not reach the parties’ remaining contentions. Angiolillo, J.P., Dickerson, Hall and Austin, JJ., concur.